UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
AT CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL ACTION NO. 2:10-00159

GUY W. ESCUE, III

SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
MEMORANDUM OPINION AND ORDER
On August 21, 2019, the United States of America

appeared by Ryan A. Saunders, Assistant United States Attorney,
and the defendant, Guy W. Escue, III, appeared in person and by
his counsel, Paul E. Stroebel, for a hearing on the petition
seeking revocation of supervised release and amendments thereto
submitted by United States Probation Officer Patrick M. Fidler.
The defendant commenced a thirty-three (33) month term of
supervised release in this action on March 29, 2019, as more
fully set forth in the Supervised Release Revocation and

Judgment Order entered by the court on March 21, 2019.

The court heard the admissions of the defendant and

the representations and argument of counsel.
For reasons noted on the record of this proceeding,
which are ORDERED incorporated herein by reference, the court
found by a preponderance of the evidence that the defendant has
violated the conditions of supervised release in the following
respects: (1) the defendant committed violations of law in that
he unlawfully possessed a controlled substance inasmuch as on
May 13, 2019, and July 17, 2019, he tested positive for
methamphetamine, and the defendant having admitted to the
probation officer on each occasion that he had used the
substance; (2) the defendant failed to complete the five month
term in a community confinement center and participate in drug
abuse counseling and treatment inasmuch as he was terminated
from Dismas on May 11, 2019 due to multiple warnings and
disciplinary reports after having commenced on March 30, 2019;
all as admitted by the defendant on the record of the hearing
and all as set forth in the petition on supervised release and

amendments thereto.

And the court finding, as more fully set forth on the
record of the hearing, that the violations warrant revocation of
supervised release and, further, that it would unduly depreciate
the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously
imposed upon the defendant in this action be, and it hereby is,

revoked.

And the court having complied with the requirements of
Rule 32(a) (1) (B) and (C) of the Federal Rules of Criminal
Procedure, and finding, after considering the factors set forth
in 18 U.S.C. § 3583(e), that the defendant should be confined to
the extent set forth below, it is accordingly ORDERED that the
defendant be, and he hereby is, committed to the custody of the
United States Bureau of Prisons for imprisonment for a period of
SIX (6) MONTHS, to be followed by a term of twenty-seven (27)
months of supervised release upon the same terms and conditions
as heretofore and the special conditions that he participate in
and successfully complete the residential program at Recovery
‘U,” or a like program approved by the probation officer for the
program period of nine (9) to twelve (12) months of the program
where he shall follow the rules and regulations of the facility
and participate in drug abuse counseling and treatment as
directed by the probation officer, and that he commence the
program by proceeding directly from his place of incarceration

to the residential program.

The defendant was remanded to the custody of the

United States Marshal.
The Clerk is directed to forward copies of this
written opinion and order to the defendant, all counsel of
record, the United States Probation Department, and the United

States Marshal.

DATED: August 23, 2019

Zo poke f= p——A.
John /T. Copenhaver, Jr.
Senior United States District Judge
